DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response, filed 4 January 2021, to the last office action has been entered and made of record. 
In response to the amendments to the claims, they are acknowledged, supported by the original disclosure, and no new matter is added.
Amendments to the independent claims 19, 24, 29, and 34 have necessitated an updated ground of rejection over the applied prior art. Please see below for the updated interpretations and rejections.

Response to Arguments
Applicant's arguments filed 4 January 2021 have been fully considered but they are not persuasive.
In response to Applicant’s arguments on p. 10-13 of Applicant’s reply, that the combined teachings of Tangnoi, Kanhere, and Messelodi, notably Messelodi, fails to teach or suggest the amended limitation of “a first angle formed by a traveling direction in the road and a photographic direction is limited to a range from 60 to 90 degrees”, the Examiner respectfully disagrees. 
Examiner notes the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
The amended claims recite, “wherein the imaging device is installed to obtain the image in a range in which a first angle formed by a traveling direction in the road and a photographic direction is limited to a range from 60 to 90 degrees”. The broadest reasonable interpretation of the amended claimed subject matter includes configurations for installing the imaging device where a range of an angle formed by a traveling direction in the road and a photographic direction is limited to the range from 60 to 90 degrees. 
The combination of Tangnoi and Kanhere references are relied upon to suggest a motorcycle helmet detection system using pan-tilt-zoom (PTZ) cameras to capture a side view of a motorcycle traveling along a road (see Tangnoi Fig. 1, Fig. 2, and sect. III. A. System Overview; and see Kanhere [0145]). Messelodi is relied upon to teach in a related and pertinent vision based classification system that distinguishes bicycles from motorcycles in imaged traffic scenes, where the direction of a detected vehicle traveling on the road may form 90 degrees with the projection of the camera’s optical axis onto the road plane (see Messelodi Fig. 2 and sect. 3. Feature selection). The combined teachings of Tangnoi, Kanhere, and Messelodi would thus suggest to one of ordinary skill in the art that the camera used to capture video images of a side view of the traffic scene would be installed with a configuration that forms a 90 degree angle between the camera’s optical axis and the direction of traveling vehicles in the traffic scene. 
As indicated by Applicant’s remarks, Messelodi further discloses that the camera may capture video images of multiple views of the traveling vehicle (e.g. front, rear, and side views) (see Messelodi sect. 3. Feature selection and Fig. 2). However, Examiner further notes that in the case where the prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). See MPEP 2144.05 I. As the combined teachings of Tangnoi, Kanhere, and Messelodi suggests the capture of video images where the camera would be in a configuration to form a variety of angles, including at least a 90 degree angle, between the direction of the traveling vehicles and the camera’s optical axis, the combined teachings would provide a range of camera configurations in relation to the traveling direction in the road which overlap or comprise the claimed range. 
Thus, limiting the first angle in which the imaging device is installed to obtain the image to a range from 60 to 90 degrees would not overcome or distinguish the claimed subject matter from the provided teachings of Tangnoi, Kanhere, and Messelodi. 

In response to Applicant’s arguments on p. 13-14 of Applicant’s reply, that the combined teachings of Tangnoi, Kanhere, Messelodi, and Ku, fails to teach or suggest the amended limitation of “the contour shape extracted by the at least one processor to include one or more humped shapes corresponding to the persons who ride on the two-wheel vehicle”, the Examiner respectfully disagrees.
 	As noted above, the claims are treated with their broadest reasonable interpretations consistent with the specification. See MPEP 2111. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). Furthermore, the test for obviousness is what the combined teachings of the references would have suggested to those of ordinary skill in the art. See In re Keller, 642 F.2d 413, 208 USPQ871 (CCPA 1981).
	Tangnoi is relied upon to teach that a top portion of a motorcycle region is a defined region of interest in which a projection profile, which correspond to the persons riding the motorcycle, is extracted from the region of interest, and a scanning process is performed to detect peaks of the (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3). Messelodi is relied upon to teach that captured side view images where the vehicles are traveling approximately 90 degree relative to the cameras would yield computed projections of the detected vehicles (see Messelodi Fig. 3 and sect. 3. Feature selection). Ku further teaches that horizontal and vertical projections are computed based on the captured images from a camera mounted with a corresponding depression angle at 14 degrees to a monitored road surface (see Ku Fig. 5, 7, 9, and 11, and sect. 3. Recognition and occlusive segmentation algorithms). The combined teachings would thus suggest to one of ordinary skill in the art that a projection profile, corresponding to the riders of a detected motorcycle, may be computed from an image of the motorcycle traveling on a road captured by the camera installed in the suggested configuration where the angle formed between the camera’s optical axis and the traveling direction of the detected vehicle is approximately 90 degrees and with a depression angle of 14 degrees to the monitored road surface. 
	As indicated by Applicant’s remarks, Messelodi further computes and estimates location of regions corresponding to the wheels of the imaged vehicle based on the computed projections of the imaged vehicle (see Messelodi sect. 3. Feature selection and Fig. 3). However, the Examiner notes that the computed projection profile suggested by the combined teachings of Tangnoi, Kanhere, Messelodi, and Ku is relied upon to provide an equivalent suggested teaching to the claimed “the contour shape extracted by the at least one processor to include one or more humped shapes corresponding to the persons who ride on the two-wheel vehicle”, and not Messelodi’s further teaching of extracted regions corresponding to the wheels of the imaged vehicle. 
As the combined teachings of Tangnoi, Kanhere, Messelodi, and Ku provide a suggested configuration for a camera to be installed where the angle formed between the camera’s optical axis and the traveling direction of a detected motorcycle is approximately 90 degrees and with a depression angle of 14 degrees to the monitored road surface, which would allow the camera to capture an image . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 19-22, 24-27, and 29-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tangnoi et al. (“A Motorcycle Safety Helmet Detection System Using KNN Classifier”), herein Tangnoi, in view of Kanhere et al. (US 2010/0322476), herein Kanhere, Messelodi et al. (“Vision-based bicycle/motorcycle classification”), herein Messelodi, and Ku et al. (“Visual Motorcycle Detection and Tracking Algorithms”), herein Ku. 
Regarding claim 19, Tangnoi discloses a two-wheel vehicle riding person number determination system (see Tangnoi sect. A. System Overview, where an automatic motorcycle safety helmet detection system is disclosed) comprising: 
an imaging device imaging a two-wheel vehicle that travels on a road (see Tangnoi sect. III. A. System Overview, where the input of the system may be a real-time video sequence captured from a web camera; see Tangnoi sect. III. B. Moving Object Detection, where the image frames are of a traffic scene; and see Tangnoi sect. III. C. Vehicle Classification, where motorcycles are distinguished); 
process an image obtained by the imaging device (see Tangnoi sect. III. A. System Overview, where the input of the system may be a real-time video sequence captured from a web camera), 
extract a contour shape of an upper portion of the two-wheel vehicle (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where the top portion of the motorcycle region is defined as the region of interest, and a projection profile is extracted from the region of interest); and 
determine, on a basis of the contour shape of the upper portion of the two- wheel vehicle, a number of persons who ride on the two-wheel vehicle (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where the presence of valleys in the vertical projection profile means that there are two or more heads in the region). 
Tangnoi does not explicitly disclose that the system comprises a memory storing instructions; and at least one processor configured to execute the instructions.
	Kanhere discloses in a related and pertinent system for detecting and tracking vehicles with video data, where the method and systems are implemented with computers including memory devices (see Kanhere [0052]-[0056]), and may use pan / tilt / zoom (PTZ) cameras (see Kanhere [0145]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Tangnoi’s motorcycle helmet detection system to be implemented on Kanhere’s system for detecting and tracking vehicles. This modification is an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Kanhere teaches a base system for detecting and tracking vehicles with video data implemented with computers and PTZ cameras. Tangnoi teaches a known technique for a motorcycle helmet detection system that counts the number of riders on the motorcycle. One of ordinary skill in the art would have recognized that applying Tangnoi’s technique to Kanhere’s system would have yielded an implementation of the motorcycle helmet 
Tangnoi and Kanhere do not explicitly disclose the imaging device is installed to obtain the image in a range in which a first angle formed by a traveling direction in the road and a photographic direction is limited to a range from 60 to 90 degrees. 
Messelodi teaches in a related and pertinent feature-based classifier that distinguishes bicycles from motorcycles in real-world traffic scenes (see Messelodi Abstract), where the direction of a detected vehicle traveling on the road form 90 degrees with the projection of the optical axis onto the road plane (see Messelodi Fig. 2 and sect. 3. Feature selection).
At the time of filing, one of ordinary skill in the art would have found it obvious from the teachings of Messelodi that capturing a side view of a motorcycle traveling along a road, as performed in Tangnoi (see Tangnoi Fig. 1 and 2), the camera used to capture the video images would be installed with a configuration that may form a 90 degree angle between the camera’s optical axis and the direction of traveling vehicles. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify or combine prior art references to arrive at the claimed invention. In this instance, Tangnoi and Kanhere teach a base motorcycle helmet detection system with the use of PTZ cameras. Messelodi teaches in a related and pertinent vision based vehicle classification system that distinguishes bicycles from motorcycles in real-world traffic scenes, where the direction of a detected vehicle traveling on the road may form 90 degrees with the projection of the camera’s optical axis onto the road plane. One of ordinary skill in the art would have reasonably expected that by configuring a camera to be installed to capture side view images of vehicles traveling along the road would form an angle of 90 degrees between the projection of the camera’s optical axis onto the road plane and the direction of a detected vehicle traveling on the road. 
Tangnoi, Kanhere, and Messelodi do not explicitly disclose the imaging device is installed to 
Ku teaches in a related and pertinent a real-time motorcycle monitory system to detect recognize and track moving motorcycles in sequences of traffic images (see Ku Abstract), where the angle of depression of a camera is mounted at 14 degrees to a monitored road surface (see Ku Fig. 15 and sect. 5 Experimental results; see also Ku Fig. 2 and sect. 3 Recognition and occlusive segmentation algorithms). 
At the time of filing, one of ordinary skill in the art would have found it obvious from the teachings of Ku that capturing images of a motorcycle traveling along a road, as performed in Tangnoi (see Tangnoi Fig. 1 and 2), the camera used to capture the video images would be mounted with a configuration that may form a 14 degree depression angle between the camera imaging direction to the road surface. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify or combine prior art references to arrive at the claimed invention. In this instance, Tangnoi, Kanhere, and Messelodi teach a base motorcycle helmet detection system with the use of PTZ cameras. Ku teaches in a related and pertinent vision based motorcycle monitoring system that detects, recognizes and tracks motorcycles in sequences of traffic images, where the imaging direction of a camera is mounted at an angle of 14 degrees relative to the road. One of ordinary skill in the art would have reasonably expected that by configuring a camera to be installed to capture images of vehicles traveling along the road would be mounted at an angle of 14 degrees relative to the road. 
The resulting combined teachings of Tangnoi, Messelodi and Ku further suggests that the first angle and depression angle causing the contour shape extracted by the at least one processor to include one or more humped shapes corresponding to the persons who ride on the two-wheel vehicle (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where a scanning process is performed to detect peaks of the projection profile, where the projection profile corresponds to the riders of the motorcycle; see Messelodi Fig. 3 and sect. 3. Feature selection, where horizontal and vertical projections of the detected vehicle are computed based on the captured side view images where the vehicles are traveling approximately 90 degree relative to the camera (85.3 and 89.7 degrees); see Ku Fig. 5, 7, 9, and 11, and sect. 3. Recognition and occlusive segmentation algorithms, where horizontal and vertical projections are computed based on the captured images from a camera mounted with a corresponding depression angle; thus, the combined teachings of Tangnoi, Messelodi and Ku would suggest the broadest reasonable interpretation of “first angle and depression angle causing the contour shape extracted by the at least one processor to include one or more humped shapes corresponding to the persons who ride on the two-wheel vehicle”).

Regarding claim 20, please see the above rejection of claim 19. Tangnoi, Kanhere, Messelodi and Ku disclose the two-wheel vehicle riding person number determination system according to claim 19, wherein the at least one processor is configured to execute the instructions to: 
specify a vehicle body unit of the two-wheel vehicle from the image (see Tangnoi, sect. III. C. Vehicle Classification and sect. III. D. Rider Head Extraction, where a motorcycle region is defined); and
specify a riding state frame in an upper portion of the vehicle body unit (see Tangnoi, sect. III. C. Vehicle Classification and sect. III. D. Rider Head Extraction, where a motorcycle region is defined, and the top portion of the motor cycle regions is defined as a region of interest for extracting heads).
Tangnoi does not explicitly disclose that specifying a vehicle body unit of the two-wheel vehicle from an image is done by using a vehicle body detection dictionary.
Messelodi further teaches detected objects are classified in two stages with a model-based classifier, which uses a set of 3D models to classify the object into different vehicle categories (see Messelodi sect. 2.2. Parameter extraction), and followed by a feature-based classification, which extracts two rectangular zones encompassing the two-wheel vehicle (see Messelodi Fig. 6 and 7, where zones Z1 and Z2 are defined with vertices V0, V+1, V’2, and V’3) to perform a classification between bicycles and motorcycles (see Messelodi sect. 4. The SVM bicycle/motorcycle classifier). 
At the time of filing, one of ordinary skill in the art would have found it obvious to further apply Messelodi’s technique of using a model and feature based classifier to identify the type of vehicle captured in the traffic scene to the combined system taught by Tangnoi, Kanhere, Messelodi, and Ku for motorcycle helmet detection system with a computing system and use of PTZ cameras. This modification is rationalized as a simple substitution of one known element for another to obtain predictable results. In this instance, Tangnoi, Kanhere, Messelodi and Ku teach a base motorcycle helmet detection system, where the vehicles are classified based on a KNN classifier applied on 3 features extracted from each moving blob (see Tangnoi sect. III. C. Vehicle Classification). Messelodi further teaches a known substitutable vehicle classification technique, where detected objects are classified using a dictionary of 3d models to perform vehicle classification and further classified two-wheel vehicles into bicycles or motorcycles using a feature based classification using a further extracted two-wheel vehicle region. One of ordinary skill in the art could have substituted the vehicle classification technique of Tangnoi with the vehicle classification technique taught by Messelodi to predictably provide a greater discrimination between motorcycles and other classes of vehicles, in particular other two-wheel vehicles such as bicycles. 

Regarding claim 21, please see the above rejection of claim 20. Tangnoi, Kanhere, Messelodi and Ku disclose the two-wheel vehicle riding person number determination system according to claim 20, wherein the at least one processor is configured to execute the instructions to: 
specify a range of the vehicle body unit, the range in which a length between a front end on a (see Messelodi Fig. 6, Fig. 7, and sect. 4. The SVM bicycle/motorcycle classifier, where zones Z1 and Z2, defined with vertices V0, V+1, V’2, and V’3, are extracted and encompass a range that includes the front end of a front wheel and a rear end of a rear wheel as a horizontal width, and a vertical height of the wheels of the two-wheel vehicle).

Regarding claim 22, please see the above rejection of claim 19. Tangnoi, Kanhere, Messelodi and Ku disclose the two-wheel vehicle riding person number determination system according to claim 19, wherein 
the head of each of the persons who ride on the two-wheel vehicle is specified from a shape of a contour of a valley portion in the upper portion of the vehicle body (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where a scanning process is performed to detect peaks of the projection profile, and the presence of valleys in the vertical projection profile means that there are two or more heads in the region).

Regarding claim 24, it recites a method performing the system functions of claim 19. Tangnoi, Kanhere, Messelodi and Ku teach the method by performing the system functions of claim 19. Please see above for detailed claim analysis.
Please see the above rejection of claim 19, as the rationale to combine the teachings of Tangnoi, Kanhere, Messelodi and Ku are similar, mutatis mutandis.


Please see the above rejection of claim 20, as the rationale to combine the teachings of Tangnoi, Kanhere, Messelodi and Ku are similar, mutatis mutandis.

Regarding claim 26, see above rejection for claim 25. It is a method claim reciting similar subject matter as claim 21. Please see above claim 21 for detailed claim analysis as the limitations of claim 26 are similarly rejected.

Regarding claim 27, see above rejection for claim 24. It is a method claim reciting similar subject matter as claim 22. Please see above claim 22 for detailed claim analysis as the limitations of claim 27 are similarly rejected.

Regarding claim 29, it recites a non-transitory computer readable recording medium performing the system functions of claim 19. Tangnoi, Kanhere, Messelodi and Ku teach a non-transitory computer readable recording medium by performing the system functions of claim 19 (see Kanhere [0052]-[0056]). Please see above for detailed claim analysis.
Please see the above rejection of claim 19, as the rationale to combine the teachings of Tangnoi, Kanhere, Messelodi and Ku are similar, mutatis mutandis.

Regarding claim 30, see above rejection for claim 29. It is a non-transitory computer readable recording medium claim reciting similar subject matter as claim 20. Please see above claim 20 for detailed claim analysis as the limitations of claim 30 are similarly rejected.
mutatis mutandis.

Regarding claim 31, see above rejection for claim 30. It is a non-transitory computer readable recording medium claim reciting similar subject matter as claim 21. Please see above claim 21 for detailed claim analysis as the limitations of claim 31 are similarly rejected.

Regarding claim 32, see above rejection for claim 29. It is a non-transitory computer readable recording medium claim reciting similar subject matter as claim 22. Please see above claim 22 for detailed claim analysis as the limitations of claim 32 are similarly rejected.

Claims 23, 28, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tangnoi, Kanhere, Messelodi and Ku as applied to claims 22, 24, and 29 above, and further in view of Sumitomo et al. (US 2005/0105770), herein Sumitomo. 
Regarding claim 23, please see the above rejection of claim 22. Tangnoi, Kanhere, Messelodi and Ku do not explicitly disclose the two-wheel vehicle riding person number determination system according to claim 22, wherein 
the valley portion is formed by a line from a head and a back of a person who rides on a front seat of the two-wheel vehicle up to arms, a chest, and a head of a person who rides on a rear seat of the two-wheel vehicle.
However, Tangnoi does teach detecting the presence of valleys in the vertical projection profile means that there are two or more heads in the regions (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3).
Sumitomo teaches in a related and pertinent object detection apparatus for detecting a target (see Sumitomo Abstract), where a template memory portion memorizes templates representing features of shapes representing a human head (see Sumitomo Fig. 3, Fig. 5a, Fig. 5b, and [0062]), that the templates are used in template matching process to detect a head portion (see Sumitomo Fig. 12 and [0072]-[0077]), where the templates are generated from contours of a model in an image, including other body parts (see Sumitomo [0062]-[0064] and Fig. 6), and that other objects may be detected using the disclosed teachings (see Sumitomo [0130]).
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply Sumitomo’s known technique of using templates of shape features, stored in a template memory, to detect head and valley portions from the projection profiles of Tangnoi, Kanhere, Messelodi and Ku. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Tangnoi, Kanhere, Messelodi and Ku teach a base system for capturing images of traveling motorcycles, defining a top portion of the motorcycle region as a region of interest, and extracting a projection profile from the region of interest for performing head counting. Sumitomo teaches a known technique of using stored templates of shape features corresponding to a head to detect a head position of a passerby, and that the disclosed technique can be used to detect other objects. One of ordinary skill in the art would have recognized that by applying Sumitomo’s technique of using stored shape features corresponding to a target object, e.g. a human head, to detect target objects in images to the extracted projection profiles of Tangnoi, Kanhere, Messelodi and Ku to detect peaks corresponding to heads and valley indicating the presence of two or more heads, predictably yielding the detection of the heads and valleys of the motorcycle passengers, and suggesting to one of ordinary skill in the art, that a template for detecting a valley between two riders would be generated from a contour between two riders, reading upon the broadest reasonable interpretation of the claimed features. 


Please see the above rejection of claim 23, as the rationale to combine the teachings of Tangnoi, Kanhere, Messelodi, Ku, and Sumitomo are similar, mutatis mutandis.

Regarding claim 33, see above rejection for claim 29. It is a non-transitory computer readable recording medium claim reciting similar subject matter as claim 23. Please see above claim 23 for detailed claim analysis as the limitations of claim 33 are similarly rejected.
Please see the above rejection of claim 23, as the rationale to combine the teachings of Tangnoi, Kanhere, Messelodi, Ku, and Sumitomo are similar, mutatis mutandis.

Regarding claim 34, Tangnoi discloses a two-wheel vehicle riding person number determination system (see Tangnoi sect. A. System Overview, where an automatic motorcycle safety helmet detection system is disclosed) comprising: 
an imaging device imaging a two-wheel vehicle that travels on a road (see Tangnoi sect. III. A. System Overview, where the input of the system may be a real-time video sequence captured from a web camera; see Tangnoi sect. III. B. Moving Object Detection, where the image frames are of a traffic scene; and see Tangnoi sect. III. C. Vehicle Classification, where motorcycles are distinguished); 
process an image obtained by the imaging device (see Tangnoi sect. III. A. System Overview, where the input of the system may be a real-time video sequence captured from a web camera), 
extract a contour shape of an upper portion of the two-wheel vehicle (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where the top portion of the motorcycle region is defined as the region of interest, and a projection profile is extracted from the region of interest); 
(see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where a scanning process is performed to detect peaks of the projection profile), and 
determine, on a basis of the contour shape of the upper portion of the two- wheel vehicle, a number of persons who ride on the two-wheel vehicle (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where the presence of valleys in the vertical projection profile means that there are two or more heads in the region). 
Tangnoi does not explicitly disclose that the system comprises a memory storing instructions; and at least one processor configured to execute the instructions.
	Kanhere discloses in a related and pertinent system for detecting and tracking vehicles with video data, where the method and systems are implemented with computers including memory devices (see Kanhere [0052]-[0056]), and may use pan / tilt / zoom (PTZ) cameras (see Kanhere [0145]). 
At the time of filing, one of ordinary skill in the art would have found it obvious to apply Tangnoi’s motorcycle helmet detection system to be implemented on Kanhere’s system for detecting and tracking vehicles. This modification is an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Kanhere teaches a base system for detecting and tracking vehicles with video data implemented with computers and PTZ cameras; Tangnoi teaches a known technique for a motorcycle helmet detection system that counts the number of riders on the motorcycle; and one of ordinary skill in the art would have recognized that applying Tangnoi’s technique to Kanhere’s system would have yielded an implementation of the motorcycle helmet detection system with a computing system and the additional benefit of using PTZ cameras for adjustable camera configurations.
Tangnoi and Kanhere do not explicitly disclose the imaging device is installed to obtain the 
Messelodi teaches in a related and pertinent feature-based classifier that distinguishes bicycles from motorcycles in real-world traffic scenes (see Messelodi Abstract), where the direction of a detected vehicle traveling on the road form 90 degrees with the projection of the optical axis onto the road plane (see Messelodi Fig. 2 and sect. 3. Feature selection).
At the time of filing, one of ordinary skill in the art would have found it obvious from the teachings of Messelodi that capturing a side view of a motorcycle traveling along a road, as performed in Tangnoi (see Tangnoi Fig. 1 and 2), the camera used to capture the video images would be installed with a configuration that may form a 90 degree angle between the camera’s optical axis and the direction of traveling vehicles. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify or combine prior art references to arrive at the claimed invention. In this instance, Tangnoi and Kanhere teach a base motorcycle helmet detection system with the use of PTZ cameras. Messelodi teaches in a related and pertinent vision based vehicle classification system that distinguishes bicycles from motorcycles in real-world traffic scenes, where the direction of a detected vehicle traveling on the road may form 90 degrees with the projection of the camera’s optical axis onto the road plane. One of ordinary skill in the art would have reasonably expected that by configuring a camera to be installed to capture side view images of vehicles traveling along the road would form an angle of 90 degrees between the projection of the camera’s optical axis onto the road plane and the direction of a detected vehicle traveling on the road. 
Tangnoi, Kanhere, and Messelodi do not explicitly disclose the imaging device is installed to obtain the image in a range in which a depression angle in the photographic direction to a road surface is from 10 to 30 degrees.
Ku teaches in a related and pertinent a real-time motorcycle monitory system to detect (see Ku Abstract), where the angle of depression of a camera is mounted at 14 degrees to a monitored road surface (see Ku Fig. 15 and sect. 5 Experimental results; see also Ku Fig. 2 and sect. 3 Recognition and occlusive segmentation algorithms). 
At the time of filing, one of ordinary skill in the art would have found it obvious from the teachings of Ku that capturing images of a motorcycle traveling along a road, as performed in Tangnoi (see Tangnoi Fig. 1 and 2), the camera used to capture the video images would be mounted with a configuration that may form a 14 degree depression angle between the camera imaging direction to the road surface. This modification is rationalized as some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify or combine prior art references to arrive at the claimed invention. In this instance, Tangnoi, Kanhere, and Messelodi teach a base motorcycle helmet detection system with the use of PTZ cameras. Ku teaches in a related and pertinent vision based motorcycle monitoring system that detects, recognizes and tracks motorcycles in sequences of traffic images, where the imaging direction of a camera is mounted at an angle of 14 degrees relative to the road. One of ordinary skill in the art would have reasonably expected that by configuring a camera to be installed to capture images of vehicles traveling along the road would be mounted at an angle of 14 degrees relative to the road. 
The resulting combined teachings of Tangnoi, Messelodi and Ku further suggests that the first angle and depression angle causing the contour shape extracted by the at least one processor to include one or more humped shapes corresponding to the persons who ride on the two-wheel vehicle (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3, where a scanning process is performed to detect peaks of the projection profile, where the projection profile corresponds to the riders of the motorcycle; see Messelodi Fig. 3 and sect. 3. Feature selection, where horizontal and vertical projections of the detected vehicle are computed based on the captured side view images where the vehicles are traveling approximately 90 degree relative to the camera (85.3 and 89.7 degrees); see Ku Fig. 5, 7, 9, and 11, and sect. 3. Recognition and occlusive segmentation algorithms, where horizontal and vertical projections are computed based on the captured images from a camera mounted with a corresponding depression angle; thus the combined teachings of Tangnoi, Messelodi and Ku would suggest the broadest reasonable interpretation of “first angle and depression angle causing the contour shape extracted by the at least one processor to include one or more humped shapes”)
While Tangnoi teaches detecting peaks in the projection profiles to detect heads and the presence of valleys in the vertical projection profile means that there are two or more heads in the regions (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3), and the images of the top part of a motorcycle region depicts the head and back of a motorcycle driver and portions of the arms, chest, and head of a motorcycle passenger (see Tangnoi sect. III. D. Rider Head Extraction and Fig. 3(a)); Tangnoi, Kanhere, Messelodi, and Ku do not explicitly disclose a dictionary including a database of information specifying features of shapes of valley portions between humped shapes corresponding to heads of persons is used for detecting the humped shapes, wherein the database of information includes features of shapes of valley portions formed by a line including a head and a back of a person who rides on a front seat of the two-wheel vehicle and arms, a chest, and a head of a person who rides on a rear seat of the two-wheel vehicle, and features of humped shapes of the heads of the persons. 
	Sumitomo teaches in a related and pertinent object detection apparatus for detecting a target object in an image (see Sumitomo Abstract), where a template memory portion memorizes templates representing features of shapes representing a human head used to detect a head position of a passerby (see Sumitomo Fig. 3, Fig. 5a, Fig. 5b, and [0062]), that the templates are used in template matching process to detect a head portion (see Sumitomo Fig. 12 and [0072]-[0077]), where the templates are generated from contours of a model in an image (see Sumitomo [0062]-[0064] and Fig. 6), and that other objects, including other body parts, may be detected using the disclosed teachings (see Sumitomo [0129]-[0130]).
	At the time of filing, one of ordinary skill in the art would have found it obvious to apply Sumitomo’s known technique of using templates of shape features, stored in a template memory, to detect head and valley portions from the projection profiles of Tangnoi. This modification is rationalized as an application of a known technique to a known system ready for improvement to yield predictable results. In this instance, Tangnoi, Kanhere, Messelodi, and Ku teach a base system for capturing images of traveling motorcycles, defining a top portion of the motorcycle region as a region of interest, and extracting a projection profile from the region of interest, depicting the head and back of a motorcycle driver and portions of the arms, chest, and head of a motorcycle passenger, for performing head counting. Sumitomo teaches a known technique of using stored templates of shape features corresponding to a head to detect a head position of a passerby, and that the disclosed technique can be used to detect other objects. One of ordinary skill in the art would have recognized that by applying Sumitomo’s technique of generating and using stored templates describing shape features corresponding to a target object, e.g. a human head, to detect target objects in images to the extracted projection profiles of Tangnoi, Kanhere, Messelodi, and Ku to detect peaks, corresponding to heads, and valleys, indicating the presence of two or more heads, would predictably yield generating templates from the projection profiles of motorcycle riders, extracted from images depicting the head and back of a motorcycle driver and portions of the arms, chest, and head of a motorcycle passenger, for features describing valleys and heads in the projection profile, and performing the detection of the valleys and heads of the motorcycle riders using the stored templates describing features of valleys and templates describing features of heads to be detected in the projection profile of the motorcycle riders. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY WING HO CHOI whose telephone number is (571)270-3814.  The examiner can normally be reached on 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VINCENT RUDOLPH can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-




/TIMOTHY CHOI/Examiner, Art Unit 2661                                                                                                                                                                                                        

/VINCENT RUDOLPH/Supervisory Patent Examiner, Art Unit 2661